J. S54034/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
CHRIS EDWARD JORDAN,                        :
                                            :
                          Appellant         :     No. 597 EDA 2015

                 Appeal from the PCRA Order February 9, 2015
                In the Court of Common Pleas of Chester County
               Criminal Division No(s).: CP-15-CR-0000257-1980

BEFORE: BOWES, PANELLA, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                     FILED MARCH 02, 2016

        Appellant, Chris Edward Jordan, appeals from the order1 entered in the

Chester County Court of Common Pleas dismissing, as untimely, his third

Post Conviction Relief Act2 (“PCRA”) petition. Appellant argues he is entitled

to resentencing based on the United States Supreme Court’s holding in

Miller v. Alabama, 132 S. Ct. 2455 (2012). We reverse the PCRA court’s



*
    Former Justice specially assigned to the Superior Court.
1
  The PCRA court order dismissing Appellant’s PCRA petition was signed on
February 6, 2015, and Appellant purports to appeal from the order entered
on that date. See Appellant’s Notice of Appeal, 2/26/15; PCRA Ct. Order,
2/9/15. However, the PCRA court’s order contains a file-stamp indicating
the order was filed on February 9, 2015. PCRA Ct. Order, 2/9/15. Thus, we
have amended the caption accordingly.
2
    42 Pa.C.S. §§ 9541-9546.
J.S54034/15


order,     vacate   Appellant’s   judgment    of   sentence,   and      remand   for

resentencing.

        On October 6, 1980, a jury convicted Appellant of first-degree murder3

and criminal conspiracy,4 which were committed while Appellant was a

juvenile.    On October 29, 1981, the trial court imposed a mandatory

sentence of life imprisonment without the possibility of parole. This Court

affirmed     Appellant’s    judgment   of    sentence   on     August    5,   1983.

Commonwealth v. Jordan, 3034 Phila. 1981 (Pa. Super. Aug. 5, 1983)

(unpublished memorandum).          On January 16, 1984, our Supreme Court

denied Appellant’s petition for allowance of appeal.

        The PCRA court denied Appellant’s first PCRA petition 5 on June 19,

2000. This Court affirmed on May 2, 2001, and our Supreme Court denied

allowance of appeal.        Commonwealth v. Jordan, 2144 EDA 2000 (Pa.

Super. May 2, 2001) (unpublished memorandum), appeal denied, 796 A.2d



3
    18 Pa.C.S. § 2502(a).
4
    18 Pa.C.S. § 903.
5
   Appellant apparently filed a pro se petition for post-conviction relief in
1988 that was never ruled on by the trial court. Appellant filed another pro
se petition on January 10, 1997, which the PCRA court considered a timely,
first PCRA petition. See Commonwealth v. Lesko, 15 A.3d 345, 361 (Pa.
2011) (“The 1995 amendments to the [PCRA] . . . provide that if the
judgment of sentence became final before the January 16, 1996 effective
date of the amendments, a PCRA petition will be considered timely if it is
filed within one year of that date, or by January 16, 1997.”).




                                       -2-
J.S54034/15


979 (Pa. 2001).    Appellant filed a second PCRA petition on July 10, 2010,

which the PCRA court dismissed without a hearing. Appellant did not appeal.

      On July 20, 2012,6 Appellant filed his third PCRA petition pro se,

asserting his mandatory sentence was unconstitutional under Miller.           On

February 9, 2015, the PCRA court dismissed Appellant’s petition as untimely.

Appellant filed a timely appeal and court-ordered Pa.R.A.P. 1925(b)

statement.

      On January 25, 2016, while the instant appeal was pending, the United

States Supreme Court issued its decision in Montgomery v. Louisiana, 136

S. Ct. 718 (2016) and held, “Miller announced a substantive rule of

constitutional law. Like other substantive rules, Miller is retroactive[.]”

Montgomery, 136 S. Ct. at 734.        Thereafter, this Court issued its decision

in Commonwealth v. Secreti, ___ A.3d ___, 2016 WL 513341 (Pa. Super.

Feb. 9, 2016) and held the decision in Montgomery renders Miller

retroactive “effective as of the date of the Miller decision.”     Secreti, ___

A.3d at ___, 2016 WL 513341 at *5. Therefore, pursuant to the decisions in

Miller, Montgomery, and Secreti, we reverse the order dismissing




6
   Appellant filed his petition twenty-five days after the decision in Miller was
filed.




                                      -3-
J.S54034/15


Appellant’s PCRA petition, vacate his judgment of sentence, and remand for

resentencing.7

      Order reversed.        Judgment of sentence vacated.   Case remanded.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/2/2016




7
  On February 5, 2016, Appellant filed a petition seeking remand in light of
Montgomery. Given our disposition, we deny Appellant’s petition as moot.
The PCRA court also filed a “statement” and proposed order seeking remand
for the purpose of correcting Appellant’s sentence to “life in prison, with the
possibility of parole.” PCRA Ct. Statement, 2/5/16. We likewise deny the
court’s request but direct it to this Court’s decision in Secreti, wherein we
ordered resentencing in accordance with Commonwealth v. Batts, 66 A.3d
286 (Pa. 2013). Secreti, ___ A.3d at ___, 2016 WL 513341 at *6.



                                       -4-